McMurray, Judge.
Leslie Michael Wray, by next friend, his mother, Jeannie C. Wearn, filed a petition to change his surname to Wearn so that the mother and minor child could have the same surname and to avoid embarrassment, confusion and inconvenience. Terry Michael Wray, his natural father, still supported the child and had not given his consent to the name change. When the case came on for a hearing the lower court denied the prayer and request *364for name change since the parties stipulated the natural father had visitation rights under a divorce decree, was making child support payments and had not signed a written consent to the child’s name change and the natural father had orally objected. Plaintiff appeals. Held:
Submitted July 7, 1976
Decided July 16, 1976.
Glenn Zell, for appellant.
William E. Otwell, for appellee.
Prior to Ga. L. 1973, pp. 504, 506, the written consent of the parent, parents or guardian (if both parents are deceased), if the child was not abandoned, was not necessary to be filed with the petition seeking to change the name of a minor child. See Johnson v. Coggins, 124 Ga. App. 603 (184 SE2d 696). Compare Tolbert v. Tolbert, 131 Ga. App. 388 (206 SE2d 63). But under the last amendment to Code § 79-501 (Ga. L. 1973, pp. 504, 505, supra) written consent of the parent or parents is necessary unless the child has been abandoned. The court did not err in denying the name change in this instance.

Judgment affirmed.


Pannell, P. J., and Marshall, J., concur.